RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se enmienda la Regla 24 para la Adminis-tración del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico de 30 de junio de 1999 (4 L.P.R.A. Ap. II-B), para añadir un nuevo inciso (F) y para reenume-rar el anterior inciso (F) de dicha regla como inciso (G).

Regla 24. Resoluciones y sentencias en casos civiles, crimina-les y de relaciones de familia; escritos al expediente del tribunal y archivo en autos de copia de notificaciones

(F) El Secretario o Secretaria exigirá a la presentación de los escritos de promoción de expedientes de jurisdicción voluntaria (ex parte) los correspondientes derechos arancelarios por con-cepto de presentación y los derechos que cancelarán en su mo-mento la resolución o sentencia que se emita en estos casos. En toda resolución que ponga fin a un caso de jurisdicción volun-taria, independientemente si la resolución es para declarar con lugar o no ha lugar la petición, para archivar o desestimar, deberá cancelarse los derechos que dispone la Ley de Aranceles vigente.
G.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo